DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8, 10-20, 22-23 and 25-29 were previously pending and subject to a non-final rejection dated December 10, 2020. In the Response, submitted on March 10, 2021, claims 1, 5 and 16 were amended. Claims 1, 11, 23 and 26 have been amended and claim 15 has been cancelled, in view of the Examiner’s amendment below. Therefore, claims 1-8, 10-14, 16-20, 22-23 and 25-29 and are allowed as indicated below in view of the Examiner's amendment.

Response to Arguments
Applicant’s arguments on Page 13 of the Response, concerning the previous objection to claims 5 and 16-20, 22-23 and 25-29 have been fully considered and are found persuasive, in view of the claim amendments. Therefore, the objection is withdrawn.

Applicant’s arguments on Pages 14-20 of the Response, concerning the previous rejection of the claims under 35 U.S.C. 101, have been fully considered and are found persuasive in view of the claim amendments. Therefore, the rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as providing by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph Cruz on March 23, 2021 to amend claims 1, 11, and 26  and cancel claim 15, and on April 8, 2021 to amend claim 23, as noted below:

1. (Currently Amended) A computer implemented method for performing delivery of an item to a dynamic delivery location that is different from an original delivery location, wherein delivery of the item to the dynamic delivery location is based on a dynamically updateable dispatch plan and a real time or near real time updated location information for the item, the method comprising the steps of:
 	receiving, by a computing system comprising a processor and a network interface configured to communicate via at least one network, shipment data identifying a delivery address for each item of a plurality of items, the plurality of items including a first item;
electronically assigning the first item, by the computing system, to a mobile asset based at least in part on the dynamically updateable dispatch plan for the mobile asset, wherein the dynamically updateable dispatch plan identifies a predetermined delivery route with a plurality of service stop locations for the mobile asset to perform in a particular time frame, wherein the plurality of service stop locations includes a consignee’s delivery address of the first item;

determining, by the computing system, prior to the first item arriving at the candidate dynamic delivery location, a first consignee of the first item based on consignee selection criteria, the consignee selection criteria comprising (a) delivery preferences stored in a consignee profile of the first consignee and (b) at least one of (i) a distance between the candidate dynamic delivery location and one or more delivery addresses stored in the consignee profile of the first consignee that satisfy a distance threshold requirement or (ii) a time difference between a time of delivery at the candidate dynamic delivery location and a time of delivery at one of the one or more delivery addresses stored in the consignee profile of the first consignee that satisfy a time threshold requirement, wherein the time difference is determined based on the dynamically updateable dispatch plan;
subsequent to the determining of the first consignee, automatically decoding, by an electronic control module (ECM) device, near real-time data, the near real-time data including sensor data received from a location sensor and telematics data received from a telematics sensor coupled to the mobile asset, wherein the sensor data includes a geolocation of the mobile asset, and wherein the telematics data includes attributes of the mobile asset;

causing a transmission, by the data collection device, of the decoded near real-time data to the computing system;
in response to receiving the decoded near-real time data, providing, by the computing system executing a tracking module and via the network interface, a notification comprising a hyperlink to a webpage providing near real time current location information for the mobile asset, wherein the near real time current location information is overlaid onto a digital map, wherein the digital map is displayable to the first consignee by a computing device associated with the first consignee, wherein the notification is provided to the computing device associated with the first consignee based at least in part on a triggering event, (a) while the mobile asset is en route providing a service according the dynamically updateable dispatch plan, (b) prior to the first item arriving at the candidate dynamic delivery location, and (c) in accordance with communication preferences stored in the consignee profile of the first consignee;
facilitating, by the computing system, verification of an identity of the first consignee upon successful delivery of the first item to the first consignee at the dynamic delivery location;
removing the consignee’s delivery address of the first item from the predetermined delivery route; and
automatically updating the dynamically updateable dispatch plan to provide an updated delivery route while the mobile asset is en route.

estimated time window from which the first consignee can retrieve the first item at the candidate dynamic delivery location.

15. (Cancelled) 

23. (Currently Amended) The apparatus of claim 16, wherein the triggering event comprises a relative location of the first item that is within a predetermined distance from the candidate dynamic delivery location.

26. (Currently Amended) The apparatus of Claim 16, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to at least send the notification to the first consignee, the notification identifying the candidate dynamic delivery location and anestimated time window from which the first consignee can retrieve the first item at the candidate dynamic delivery location.

Reasons for Allowance
Claims 1-8, 10-14, 16-20, 22-23 and 25-29 are allowed. The following is Examiner’s statement of reasons for allowance: Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claims 1 and 16 in their entirety. 
Additionally, Examiner knows of no art which teaches or suggests alone, or in combination with other art, claims 1 and 16 in entirety; and in particular, “wherein the dynamically updatable dispatch plan identifies a predetermined delivery route with a plurality of service stop locations…wherein the plurality of stop locations includes a consignee’s delivery address of the first item; determining….a candidate dynamic delivery location for the first item by comparing the plurality of service stop locations of the dynamically updatable dispatch plan to a stop criteria…; determining… prior to the first  item arriving at the candidate dynamic delivery location,  a first consignee of the first item based on consignee selection criteria, the consignee selection criteria comprising (a) delivery preferences stored in a consignee profile of the first consignee and (b) at least one of (i) a distance between the candidate dynamic delivery location and one or more delivery addresses stored in the consignee profile of the first consignee that satisfy a distance threshold requirement or (ii) a time difference between a time of delivery at the candidate dynamic delivery location and a time of delivery at one of the one or more delivery addresses stored in the consignee profile of the first consignee that satisfy a time threshold requirement, wherein the time difference determined based on the dynamically updatable dispatch plan…” in combination with the other claim limitations, as recited in claim 1, and similarly claim 16.
The closest prior art includes previously cited U.S. Patent Application Publication No. 2014/0052661 to Shakes et al. (hereinafter “Shakes”). Shakes 
The next closest prior art includes previously cited U.S. Patent Application Publication No. 2006/0235739 to Levis et al. (hereinafter “Levis”). Levis discloses modifying an original dispatch plan and triggering the processing of the original dispatch plan to produce an updated dispatch plan meeting certain delivery criteria. 
The next closest prior art includes newly cited U.S. Patent Application Publication No. 2014/0330739 to Falcone et al. (“hereinafter “Falcone”). Falcone discloses establishing an initial delivery schedule comprising a plurality of slots representing delivery times and delivery locations for the customers. A set of pre-selected additional customers are identified for possible scheduling of any open slot. In real-time, additional slots in the initial delivery schedule are automatically identified.
The next closest prior art includes newly cited U.S. Patent Application Publication No. 2014/0358703 to Stuntebeck et al. (“hereinafter “Stuntebeck”). Stuntebeck discloses item delivery optimization by determining whether the delivery location for any of the items on the optimized route has changed, by determining whether the mobile devices associated with recipients of the items have moved.
The next closest prior art includes previously cited U.S. Patent Application Publication No. 2012/0030133 to Rademaker (“hereinafter “Rademaker”). Rademaker discloses re-attempting a delivery based on   return on investment calculations.
The next closest prior art includes currently cited U.S. Patent Application No. 2015/0134557 to Cova et al. (hereinafter "Cova"). Cova discloses a tracking system that identifies milestones for an asset’s journey and Fig. 3 shows a map of the route taken by the asset, generated by a tag’s GPS or GPRS position fix; and generating a notification 
The next closest prior art includes currently cited U.S. Patent Application Publication No. 2013/0342343 to Harring et al. (hereinafter “Harring”). Harring discloses monitoring devices that are affixed to a cargo container, that provide data items to a remote monitoring system to determine if an alert condition exists.
The next closest prior art includes currently cited U.S. Patent Application Publication No. 2010/0182148 to Fan (hereinafter “Fan”). Fan discloses a method for tracking and managing containers in a global supply chain by providing a container with an electronic device, performing encryption at a departure point; detecting automatically the status of the container during the transportation to generate a status message responsive to the detected status and finally decrypting and extracting information of the electronic device at a destination point.
The next closest prior art includes currently cited non-patent literature “Dynamic Dispatching and Transport Optimization – Real-World Experience with Perspectives on Pervasive Technology Integration” by Greenwood et al. (hereinafter “Greenwood”), dated 2009. Greenwood discloses a software that integrates realtime track and trace data feeds from on-route vehicles, which act as feedback measures to an optimizer engine. This allows continuous adaptation and regeneration of dynamic route plans based on the real world environment. 
Shakes, Levis, Falcone, Stuntebeck, Rademaker, Cova, Harring, Fan, and Greenwood alone or in combination with previously cited art, do not teach, or suggest independent claims 1 and 16, in their entirety.
35 U.S.C. 101
With respect to the claims in view of 35 U.S.C. 101, the claims are deemed to recite an abstract idea under the grouping of “Certain Methods of Organizing Human Activity,” however when analyzed under Step 2A Prong Two, it is determined that the claims include additional elements that integrate the abstract idea into a practical application. Specifically, the combination of the additional elements uses the abstract idea of a certain method of organizing human activity in a specific manner that sufficiently limits the use of the certain method of organizing human activity to the practical application of:  subsequent to the determining of the first consignee, automatically decoding, by an electronic control module (ECM) device, near real-time data, the near real-time data including sensor data received from a location sensor and telematics data received from a telematics sensor coupled to the mobile asset, wherein the sensor data includes a geolocation of the mobile asset, and wherein the telematics data includes attributes of the mobile asset; presenting the decoded near real-time data to a communication bus to transfer the decoded near real-time data to a data collection device; causing a transmission of, by the data collection device, the decoded near real-time data to the computing system; in response to receiving the decoded real-time tracking data, providing, by the computing system….a notification comprising a hyperlink to a webpage providing near real time current location information for the mobile asset, wherein the near real time current location information is overlaid onto a digital map… wherein the notification is provided to the computing device associated with the first consignee based at least in part on a triggering event, (a) while the mobile asset is en route providing a service according the dynamically updateable dispatch plan, (b) prior to the first item causing a decoding, via an electronic control module (ECM) device, of near real-time data, the near real-time data including at least one of: sensor data received from a location sensor and telematics data received from a telematics sensor coupled to the mobile asset, wherein the sensor data includes a geolocation of the mobile asset, and wherein the telematics data includes attributes of the mobile asset; causing a presenting of the decoded near real-time data to a communication bus to transfer the decoded near real-time data to a data collection device for use by the apparatus; in response to receiving the decoded real-time tracking data
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628